          Case 1:20-cv-01425-JGK Document 52 Filed 01/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW JERSEY, STATE OF
CONNECTICUT, STATE OF DELAWARE, STATE
OF NEW YORK, COMMONWEALTH OF
MASSACHUSETTS, CITY OF NEW YORK,
                                                              No. 20 Civ. 01425 (JGK)
                               Plaintiffs,

                       v.

ANDREW R. WHEELER, Administrator of the United
States Environmental Protection Agency, UNITED
STATES ENVIRONMENTAL PROTECTION
AGENCY,

                                       Defendants.



     STIPULATION AND ORDER REGARDING ATTORNEYS’ FEES AND COSTS

       WHEREAS, on February 19, 2020, Plaintiffs State of New Jersey, State of Connecticut,

State of Delaware, State of New York, Commonwealth of Massachusetts, and City of New York

(collectively, “Plaintiffs”) filed the complaint in this action against defendants United States

Environmental Protection Agency (“EPA”) and Andrew Wheeler, Administrator (“Defendants”

and, together with Plaintiffs, the “Parties”);

       WHEREAS, the Judgment of this Court filed August 5, 2020 (Doc. No. 44), awarded

Plaintiffs their fees and costs in an amount to be determined and provided a deadline of November

3, 2020, a deadline that this Court further extended to January 18, 2021 (Doc. No. 50), for

submitting a joint stipulated order setting forth the amount of fees to be awarded, or 30 days

thereafter for Plaintiffs to submit a fee application should the Parties be unable to reach an

agreement on the amount of fees; and
                Case 1:20-cv-01425-JGK Document 52 Filed 01/15/21 Page 2 of 4




           WHEREAS, the Parties seek to resolve Plaintiffs’ claim for fees and costs on the terms

provided herein, to avoid unnecessary and expensive litigation and without any admission of law

or fact.

           NOW, THEREFORE, Plaintiffs and Defendants, without any admission of fact or law,

agree as follows:

           1.       As soon as practicable, the United States shall pay $17,340.00 to the State of

Connecticut, $59,493.50 to the State of New York, and $123,166.50 to the State of New Jersey by

electronic funds transfer pursuant to instructions provided by counsel for Plaintiffs. Counsel for

Defendants shall notify counsel for Plaintiffs in writing when the payments have been made. Such

payment, upon receipt in full, releases the United States, including Defendants, from any claims

regarding fees and costs that Plaintiffs have asserted or could have asserted under any provision

of law in connection with this litigation as of the date of entry of this Stipulation. Should the United

States fail to make timely payment in full within 120 days of entry of this Order, the Plaintiffs may

return to the Court to seek enforcement of this Order, including any additional costs or fees

associated with said enforcement.

           2.       Any obligations of the United States to obligate or expend funds under this Order

are subject to the availability of appropriated funds in accordance with the Anti-Deficiency Act,

31 U.S.C. §§ 1341-44 and 1511-19, and any other applicable provision of law. No provision of

this Stipulated Order shall constitute or be construed as a commitment or requirement that the

United States obligate or pay funds in contravention of said Anti-Deficiency Act or any other

applicable provision of law.

           3.       The undersigned representatives of each party certify that they are fully authorized

by the party or parties they represent to consent to the entry of this Stipulation.


                                                     2
         Case 1:20-cv-01425-JGK Document 52 Filed 01/15/21 Page 3 of 4




ON BEHALF OF DEFENDANTS EPA AND ANDREW WHEELER, ADMINISTRATOR:


Dated: January 13, 2021             AUDREY STRAUSS
                                    Acting United States Attorney


                              By:   __/s/ Lucas Issacharoff_____________
                                    LUCAS ISSACHAROFF
                                    Assistant United States Attorney
                                    United States Attorney’s Office
                                    Southern District of New York
                                    86 Chambers Street
                                    New York, New York 10007
                                    lucas.issacharoff@usdoj.gov
                                    (212) 637-2737



ON BEHALF OF PLAINTIFF STATE OF NEW YORK:



Dated: January 13, 2021             LETITIA JAMES
                                    ATTORNEY GENERAL OF NEW YORK


                              By:   _/s/Claiborne E. Walthall_____________
                                    MORGAN A. COSTELLO
                                    CLAIBORNE E. WALTHALL
                                    Assistant Attorneys General
                                    Office of the New York State Attorney General
                                    Environmental Protection Bureau
                                    The Capitol
                                    Albany, New York 12224
                                    claiborne.walthall@ag.ny.gov
                                    (518) 776-2380




                                       3
         Case 1:20-cv-01425-JGK Document 52 Filed 01/15/21 Page 4 of 4




ON BEHALF OF PLAINTIFF STATE OF CONNECTICUT:


Date: January 13, 2021                  WILLIAM TONG
                                        ATTORNEY GENERAL OF CONNECTICUT


                                 By:    __/s/ Jill Lacedonia____________________
                                        JILL LACEDONIA
                                        Assistant Attorney General
                                        Office of the Attorney General
                                        165 Capitol Avenue
                                        Hartford, Connecticut 06106
                                        Jill.Lacedonia@ct.gov
                                        (860) 808-5250


ON BEHALF OF PLAINTIFF STATE OF NEW JERSEY


Date: January _13_, 2021                GURBIR S. GREWAL
                                        ATTORNEY GENERAL OF NEW JERSEY


                                 By:    /s/ Robert J. Kinney
                                        ROBERT J. KINNEY
                                        Deputy Attorney General
                                        R.J. Hughes Justice Complex
                                        25 Market Street
                                        P.O. Box 093
                                        Trenton, New Jersey 08625
                                        Robert.Kinney@law.njoag.gov
                                        (609)376-2789


SO ORDERED on this 15th day of January, 2021.



_/s/ John G. Koeltl_____________________
HON. JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE




                                           4
